An appeal does not lie on behalf of the state or a municipality under section 19, Code of 1930, from a judgment *Page 112 
of acquittal based upon a directed verdict in favor of a defendant in a criminal case where the peremptory instruction in such case is granted because of the insufficiency of the evidence to sustain the charge made in the affidavit or indictment, even though the question involved on the ruling of the trial court may be a mixed one of law and fact. City of Pascagoula v. Delmas et al., 157 Miss. 619, 128 So. 743; State v. Bourdon, 126 Miss. 877, 89 So. 769; State v. Adams, 123 Miss. 514, 86 So. 337; State v. Willingham, 86 Miss. 203, 38 So. 334; State v. Brooks, 102 Miss. 661, 59 So. 860; City of Jackson v. Harland, 112 Miss. 41, 72 So. 850; City of Pascagoula v. Cunningham, 141 Miss. 604,106 So. 886.
It is therefore conceded by the Attorney-General that the motion of appellee to dismiss this appeal should be sustained. It is so ordered.
Appeal dismissed.